DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/197135 in view of U.S. Patent No. 10475569. Application No. 16/197135 discloses a multilayer body that is formed of laminated insulating layers and that contains a coil; and 
a first outer electrode and a second outer electrode that are electrically connected to the coil, wherein
the coil is formed of coil conductors that are stacked together with the insulating layers and that are electrically connected to each other,
the multilayer body has a first end surface and a second end surface that face away from each other in a length direction, a first main surface and a second main surface that 
the first outer electrode covers a part of the first end surface, extends from the first end surface, and covers a part of the first main surface,
the second outer electrode covers a part of the second end surface, extends from the second end surface, and covers a part of the first main surface, the first main surface serves as a mounting surface, 
a lamination direction of the multilayer body and an axial direction of the coil are parallel to the mounting surface except for at least one determination mark is formed on a surface of the multilayer body at a location at which the first outer electrode or the second outer electrode is formed.
Yatabe discloses at least one determination mark (e.g., 532, Figure 26b) is formed on a surface 510 of the multilayer body 501 at a location at which the first outer electrode 503 or the second outer electrode 504 is formed. It would have been obvious to one having ordinary skill in the art to a determination mark as taught by Yatabe to copending Application No. 16/197135 to provide mounting direction and orientation of the coil component to maximize the inductance value.
This is a provisional nonstatutory double patenting rejection.
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yatabe te al. [U.S. Patent No. 10475569].
Regarding claim 1, Yatabe discloses a multilayer coil component (e.g., 500, Figure 4a-4f, column 7, lines 16-25) comprising: 
a multilayer body (e.g., 501, Fig. 4b) that is formed of laminated insulating layers (Fig. 4c-4d, column 8, lines 18-20) and that contains a coil (e.g., 507) ; and 
a first outer electrode (e.g., 503, column 7, lines 54-55) and a second outer electrode (e.g., 504) that are electrically connected to the coil 507, wherein
the coil 507 is formed of coil conductors that are stacked together with the insulating layers and that are electrically connected to each other (Fig. 4c-4-d, column 8, lines 16-28),
the multilayer body 501 has a first end surface (e.g., surface where lead portion 505 is directed to, Fig, 4a-4b) and a second end surface (e.g., surface where lead portion 
a first main surface (e.g., 510, Fig. 4b, column 7, line 44) and a second main surface (e.g., 511) that face away from each other in a height direction perpendicular to the length direction, and a first side surface (e.g., flat surface of component 500 shown in Fig. 4a) and a second side surface (e.g., flat surface towards the rear of component 500 shown in Figure 4a) that face away from each other in a width direction perpendicular to the length direction and the height direction,
the first outer electrode 503 covers a part of the first end surface, extends from the first end surface, and covers a part of the first main surface 510,
the second outer electrode 504 covers a part of the second end surface, extends from the second end surface, and covers a part of the first main surface 510, the first main surface serves as a mounting surface, 
a lamination direction of the multilayer body 501 and an axial direction of the coil 507are parallel to the mounting surface 510 (column 8, lines 21-23), and
at least one determination mark (e.g., 532, Figure 26b) is formed on a surface 510 of the multilayer body 501 at a location at which the first outer electrode 503 or the second outer electrode 504 is formed.
Regarding claim 3, Yatabe discloses the first outer electrode (e.g., 503) further extends from the first end surface and the first main surface 510 and covers a part of the first side surface and a part of the second side surface (see Figure 23a, column 19, lines 25-31), and 

Regarding claim 4, Yatabe discloses the determination mark 532 is formed of a mark conductor pattern that is formed on one of the insulating layers (e.g., surface 510 of body 501), and
the mark conductor pattern is in contact with an outer circumferential edge of the one of the insulating layers (e.g., surface 510, column 20, lines 15-21).
Regarding claim 5, Yatabe discloses the determination mark is formed on the first main surface 510 of the multilayer body 501 (Figure 26b).
Regarding claim 12, Yatabe discloses the determination mark 532 is formed of a mark conductor pattern that is formed on one of the insulating layers (e.g., surface 510 of body 501), and
the mark conductor pattern is in contact with an outer circumferential edge of the one of the insulating layers (e.g., surface 510, column 20, lines 15-21).
Regarding claim 14, Yatabe discloses the determination mark is formed on the first main surface 510 of the multilayer body 501 (Figure 26b).
Regarding claim 15, Yatabe discloses the determination mark is formed on the first main surface 510 of the multilayer body 501 (Figure 26b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe in view of Iwao [U.S. Patent No. 6218925]. 
Regarding claim 2, Yatabe discloses the multilayer body contains a first connection conductor (e.g., 505, Fig. 4a) and a second connection conductor (e.g., 506),
the first connection conductor 505 linearly connects a part of the first outer electrode 503 that covers the first end surface and one of the coil conductors (e.g., 507) to each other,
the second connection conductor 506 linearly connects a part of the second outer electrode 504 that covers the second end surface and another of the coil conductors to each other, and 

Yatabe discloses the instant claimed invention discussed above except for the coil conductor faces part of the first outer electrode and the other coil conductor faces the second outer electrode, and
the first connection conductor and the second connection conductor overlap the coil conductors in a plan view from the lamination direction.
Iwao discloses coil conductor (e.g., conductor Pb1 of coil 32, Fig. 5-7, column 1, lines 45-65) faces part of first outer electrode (e.g., external electrode 33 connecting lead 34a) and another coil conductor (e.g., conductor Pb4 of coil 32) faces a second outer electrode (e.g., another one of 33 connecting lead 34b), and
first connection conductor (e.g., 34a, Fig. 5) and the second connection conductor (e.g., 34b) overlap the coil conductors (e.g., Pb1, Pb2) in a plan view from the lamination direction (see Figures 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil conductor arrange facing the outer electrode and connection electrode overlaps coil conductors as taught by Iwao to the coil component of Yatabe to provide coil structure that has more turns along the longitudinal dimension of the device for an increase in inductance value.
Regarding claim 10, Yatabe discloses the first outer electrode (e.g., 503) further extends from the first end surface and the first main surface 510 and covers a part of the 
the second outer electrode (e.g., 504) further extends from the second end surface and the first main surface 510 and covers a part of the first side surface and a part of the second side surface (see Figure 23a).
Regarding claim 11, Yatabe discloses the determination mark 532 is formed of a mark conductor pattern that is formed on one of the insulating layers (e.g., surface 510 of body 501), and
the mark conductor pattern is in contact with an outer circumferential edge of the one of the insulating layers (e.g., surface 510, column 20, lines 15-21).
Regarding claim 13, Yatabe discloses the determination mark is formed on the first main surface 510 of the multilayer body 501 (Figure 26b).

Claims 6-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe in view of Iwao as applied to claim 5 above, and further in view of Shibuya et al [U.S. Patent No. 10748696].
Regarding claim 6, Yatabe discloses the at least one determination mark (e.g., 532) is a plurality of determination marks (see Figure 26b), and the determination marks are formed in at least two regions, such that each determination mark 532 is composed of a line or a plurality of lines in at least two regions (see Figure 26b, column 20, lines 15-21).

Shibuya discloses determination marks (e.g., 14a, 14b, Figure 10, column 11, lines 39-50) formed in at least two regions, each of which contains a corner of a main surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determination marks in two regions which contains two corners of a surface as taught by Shibuya to the determination marks on the mounting surface of Yatabe in view of Iwao to provide another way of identifying marks that indicate direction of mounting.
Regarding claim 7, Yatabe in view of Iwao discloses the instant claimed invention discussed above except for the determination marks are formed in four regions each of which contains a corresponding one of comers of the first main surface.
Shibuya discloses determination marks (e.g., 14a, 14b, Figure 10, column 11, lines 39-50) formed in at least two regions, each of which contains a corner of a main surface. Similar to Figure 5C and 6, Paragraph 0065 of the Applicant, Yatabe and Shibuya also teaches that a turn in the multilayer body does not change the arrangement of determination marks and an accurate determination rate during automatic determination can be inhibited from decreasing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination marks formed in four regions each of which contains a corresponding one of comers of a first main surface, since it has been held that In re Japikse, 86 USPQ 70. Please note that in the instant application, Paragraph 0064-0065, applicant has not disclosed any criticality for the claimed limitations aside from what Yatabe and Shibuya teach.
Regarding claim 8, Yatabe discloses the determination marks (e.g., 532, Fig. 26b) are symmetric with each other with respect to a point.
Regarding claim 9, Yatabe in view of Iwao discloses the instant claimed invention discussed above except for a length of the line is from 0.04 mm to 0.1 mm.
Yatabe discloses the inductor or coil component dimension to be 0.6 mm wide, 0.3 mm deep and 0.4mm high (column 9, lines 42-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination mark length of the line from 0.04 mm to 0.1 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Paragraph 0066, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 16, Yatabe discloses the at least one determination mark (e.g., 532) is a plurality of determination marks (see Figure 26b), and the determination marks are formed in at least two regions, such that each determination mark 532 is composed of a line or a plurality of lines in at least two regions (see Figure 26b, column 20, lines 15-21).

Shibuya discloses determination marks (e.g., 14a, 14b, Figure 10, column 11, lines 39-50) formed in at least two regions, each of which contains a corner of a main surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determination marks in two regions which contains two corners of a surface as taught by Shibuya to the determination marks on the mounting surface of Yatabe in view of Iwao to provide another way of identifying marks that indicate direction of mounting.
Regarding claim 17, Yatabe in view of Iwao discloses the instant claimed invention discussed above except for the determination marks are formed in four regions each of which contains a corresponding one of comers of the first main surface.
Shibuya discloses determination marks (e.g., 14a, 14b, Figure 10, column 11, lines 39-50) formed in at least two regions, each of which contains a corner of a main surface. Similar to Figure 5C and 6, Paragraph 0065 of the Applicant, Yatabe and Shibuya also teaches that a turn in the multilayer body does not change the arrangement of determination marks and an accurate determination rate during automatic determination can be inhibited from decreasing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination marks formed in four regions each of which contains a corresponding one of comers of a first main surface, since it has been held that 
Regarding claim 18, Yatabe discloses the determination marks (e.g., 532, Fig. 26b) are symmetric with each other with respect to a point.
Regarding claim 19, Yatabe in view of Iwao discloses the instant claimed invention discussed above except for a length of the line is from 0.04 mm to 0.1 mm.
Yatabe discloses the inductor or coil component dimension to be 0.6 mm wide, 0.3 mm deep and 0.4mm high (column 9, lines 42-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination mark length of the line from 0.04 mm to 0.1 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Paragraph 0066, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 20, Yatabe in view of Iwao discloses the instant claimed invention discussed above except for a length of the line is from 0.04 mm to 0.1 mm.
Yatabe discloses the inductor or coil component dimension to be 0.6 mm wide, 0.3 mm deep and 0.4mm high (column 9, lines 42-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determination mark length of the line from 0.04 mm to 0.1 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837